            Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ALLA VAYNER,                                 )
                                             )
                Plaintiff,                   )
                                             )
v.                                           )      Case No.: 1:19-cv-02372-RDB
                                             )
BLOOMINGDALES, INC.,                         )
                                             )
            Defendant.                       )
___________________________________/

          STIPULATED ORDER REGARDING CONFIDENTIALITY OF
     DISCOVERY MATERIAL AND DISCLOSURE OF PRIVILEGED MATERIAL

       Whereas, Plaintiff Alla Vayner, and Defendant, Bloomingdale’s, Inc. (collectively, “the

Parties”) have stipulated that certain discovery material be treated as confidential and that the

attorney-client privilege and work product protection shall not be waived under certain

circumstances as specified herein;

       Accordingly, it is this ___day of _________________, 2020, by the United States District

Court for the District of Maryland, ORDERED:

       1.       Designation of Discovery Materials as Confidential. All documents produced in the

course of discovery (including documents containing protected health information), all Answers

to Interrogatories, all Answers to Requests for Admission, all Responses to Requests for

Production of Documents, and all deposition testimony and deposition exhibits shall be subject to

this Order concerning confidential information, as set forth below:

                (a)     The designation of confidential information shall be made by placing or

                        affixing on the document, in a manner which will not interfere with its

                        legibility, the word “CONFIDENTIAL.” One who provides material may

                        designate it as “CONFIDENTIAL” only when such person in good faith
Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 2 of 9



          believes it contains sensitive personal information, trade secrets or other

          confidential research, development, or commercial information which is in

          fact confidential.   A party shall not routinely designate material as

          “CONFIDENTIAL” or make such a designation without reasonable inquiry

          to determine whether it qualifies for such designation. Additionally, in the

          event that any party or their counsel obtain information from a third party

          that the party believes to be confidential, the party may designate such

          information as confidential pursuant to this Order and it shall be treated as

          such in accordance with this Order. Except for documents produced for

          inspection at the party’s facilities, the designation of confidential

          information shall be made prior to, or contemporaneously with, the

          production or disclosure of that information. In the event that documents

          are produced for inspection at the party’s facilities, such documents may be

          produced for inspection before being marked confidential. Once specific

          documents have been designated for copying, any documents containing

          confidential information will then be marked confidential after copying but

          before delivery to the party who inspected and designated the documents.

          There will be no waiver of confidentiality by the inspection of confidential

          documents before they are copied and marked confidential pursuant to this

          procedure.

    (b)   Portions of depositions of a party’s present and former officers,

          directors, employees, agents, experts, and representatives shall be deemed

          confidential only if they are designated as such when the deposition is taken

          or within fourteen business days after receipt of the transcript, except that

                                    2
Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 3 of 9



           any testimony which describes a document which has been designated as

           “CONFIDENTIAL,” as described above, shall also be deemed to be

           designated as “CONFIDENTIAL.”

    (c)    Information or documents designated as confidential under this Order shall

           not be used or disclosed by the parties or counsel for the parties or any

           persons identified in subparagraph (d) below for any purposes whatsoever

           other than preparing for and conducting the litigation in which the

           information or documents were disclosed (including appeals).

    (d)    The parties and counsel for the parties shall not disclose or permit the

           disclosure of any documents or information designated as confidential

           under this Order to any other person or entity, except that disclosures may

           be made in the following circumstances:

          (i)      Disclosure may be made to counsel and employees of counsel

                   for the parties who have direct functional responsibility for the

                   preparation and trial of the lawsuit. Any such employee to

                   whom counsel for the parties makes a disclosure shall become

                   subject to the provisions of this Order requiring that the

                   documents and information be held in confidence.

          (ii)     Disclosure may be made only to employees of a party required

                   in good faith to provide assistance in the conduct of the

                   litigation in which the information was disclosed.

          (iii)    Disclosure may be made to court reporters engaged for

                   depositions and those persons, if any, specifically engaged for

                   the limited purpose of making photocopies of documents. Prior

                                    3
            Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 4 of 9



                                 to disclosure to any such court reporter or person engaged in

                                 making photocopies of documents, such person must agree to

                                 be bound by the terms of this Order.

                      (iv)       Disclosure may be made to consultants, investigators,

                                 witnesses or experts (hereinafter referred to collectively as

                                 “third-parties”) employed by the parties or counsel for the

                                 parties to assist in the preparation and trial of the lawsuit. Prior

                                 to disclosure to any expert, the third-party must be informed of

                                 and agree in writing to be subject to the provisions of this

                                 Order requiring that the documents and information be held in

                                 confidence by signing the attached Acknowledgement.

                (e)    Except as provided in subparagraph (d) above, counsel for the parties shall

                       keep all documents designated as confidential which are received under this

                       Order secure within their exclusive possession and shall take reasonable

                       efforts to place such documents in a secure area.

                (f)    All copies, duplicates, extracts, summaries, or descriptions (hereinafter

                       referred to collectively as "copies") of documents or information designated

                       as confidential under this Order or any portion thereof, shall be immediately

                       affixed with the word “CONFIDENTIAL” if that word does not already

                       appear.

       2.       Confidential Information Filed with Court. To the extent that any materials subject

to this Confidentiality Order (or any pleading, motion, or memorandum disclosing them) are

proposed to be filed or are filed with the Court, those materials and papers, or any portion

thereof which discloses confidential information, shall be filed under seal (by the filing party) with

                                                   4
            Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 5 of 9



the Clerk of the Court, in accordance with applicable Court Rules.

       3.       Party Seeking Greater Protection Must Obtain Further Order. No information may

be withheld from discovery on the ground that the material to be disclosed requires protection

greater than that afforded by paragraph (1) of this Order unless the party claiming a need for greater

protection moves for an order providing such special protection pursuant to the applicable Court.

       4.       Challenging Designation of Confidentiality. A designation of confidentiality may

be challenged upon motion. The burden of proving the confidentiality of designated information

remains with the party asserting such confidentiality.

       5.       Return of Confidential Material at Conclusion of Litigation. At the conclusion of

the litigation, all material treated as confidential under this Order and not received in evidence

shall be returned to the originating party. If the parties so stipulate, the material may be destroyed

instead of being returned. The Clerk of the Court may return to counsel for the parties, or destroy,

any sealed material at the end of the litigation, including any appeals.

       6.       Non-Waiver of Attorney-Client Privilege and Work Product Protection. The

disclosure during discovery of any communication or information (hereinafter “Document”) that

is protected by the attorney-client privilege (“Privilege” or “Privileged,” as the case may be) or

work-product protection (“Protection” or “Protected,” as the case may be) as defined by applicable

law shall not waive the Privilege or Protection in the above-captioned case, or any other federal or

state proceeding, for either that Document or the subject matter of that Document, unless there is

an intentional waiver of the Privilege or Protection to support an affirmative use of the Document

in support of the party’s claim or defense. The parties intend that this stipulated order shall confirm

that all disclosures not made to support an affirmative use of the Document in support of a party’s

claim or defense shall be regarded as “inadvertent,” and the producing party is hereby deemed to

have taken “reasonable steps to prevent disclosure,” regardless of any argument or circumstances

                                                  5
            Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 6 of 9



suggesting otherwise.

       7.       Return of Privileged or Protected Materials. Except when the requesting party

contests the validity of the underlying claim of Privilege or Protection (including a challenge to

the reasonableness of the timing or substance of the measures undertaken by the producing party

to retrieve the Document(s) in question), any Document(s) the producing party claims as

Privileged or Protected shall, upon written request, promptly be returned to the producing party

and/or destroyed, at the producing party’s option. If the underlying claim of Privilege or Protection

is contested, the parties shall comply with, and the requesting party may promptly seek a judicial

determination of the matter. In assessing the validity of any claim of Privilege or Protection, the

court shall not consider whether the disclosure was “inadvertent,” or whether the producing party

took “reasonable steps to prevent disclosure,” but shall consider whether timely and otherwise

reasonable steps were taken by the producing party to request the return or destruction of the

Document once the producing party had actual knowledge of (i) the circumstances giving rise to

the claim of Privilege or Protection and (ii) the production of the Document in question.

       8.       No Waivers. The failure to insist upon full compliance with any of the terms of

this Order in any instance shall not be deemed to be a waiver of the subsequent right to insist upon

full compliance with those terms.

       9.       A Party’s Use of Its Own Confidential Information. The prohibitions of this Order

do not restrict a party with respect to its own documents or information, including, but not limited

to, a party’s use of its own Confidential Information in filings with the Court and/or in the regular

course of its business.

       10.      Definitions. For purposes of paragraphs 5 and 7, “destroyed” shall mean that the

paper versions are shredded, that active electronic versions are deleted, and that no effort shall be

made to recover versions that are not readily accessible, such as those on backup media or only

                                                 6
          Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 7 of 9



recoverable through forensic means. For purposes of paragraph 7, “actual knowledge” refers to

the actual knowledge of an attorney of record or other attorney with lead responsibilities in the

litigation (for example, lead counsel, trial counsel, or a senior attorney with managerial

responsibilities for the litigation).

SO STIPULATED:


       /s/ (with permission)_________                      /s/
 George A. Rose (Bar No. 26086)                    Courtney B. Amelung (Bar No. 13422)
 Rose Law Firm, LLC                                SHAWE ROSENTHAL LLP
 200 E. Lexington St., Suite 1305                  One South Street, Suite 1800
 Baltimore, Maryland 21202                         Baltimore, MD 21202
 Telephone: 410-727-7555                           Email: cba@shawe.com
 Facsimile: 443-320-0962
 Email: grose@roselawfirm.net                      Latieke M. Lyles (pro hac vice admission)
                                                   Macy’s Inc. 11477 Olde Cabin Road,
 Attorneys for Plaintiff Alla Vayner               Suite 400 St. Louis, MO 63141
                                                   Email: latieke.lyles@macys.com

                                                   Attorneys for Defendant

Date: February 3, 2020

SO ORDERED:


Date                                                The Honorable Richard D. Bennett
                                                    United States District Court




                                               7
         Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 8 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ALLA VAYNER,                                )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Case No.: 1:19-cv-02372-RDB
                                            )
BLOOMINGDALES, INC.,                        )
                                            )
            Defendant.                      )
___________________________________/

                                  ACKNOWLEDGEMENT

       I certify that I have received and read a copy of the Stipulated Order Regarding

Confidentiality of Discovery Material (“Order”) entered in Alla Vayner v. Bloomingdale’s, Inc.,

Case No. 19-cv-02372-RDB, and that I agree to be bound by the terms of the Order. I consent and

agree to be subject to the jurisdiction and authority of the United States District Court for the

District of Maryland for purposes of enforcement of the Order.



____________________                                       __________________________
Date                                                       [Third-party Name]




                                                8
            Case 1:19-cv-02372-RDB Document 17 Filed 02/03/20 Page 9 of 9



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on February 3, 2020, a true and correct copy of the

foregoing Stipulated Order Regarding Confidentiality of Discovery Material and Disclosure of

Privileged Material was electronically filed and thereby served upon:


                                George A. Rose, Esquire
                                Rose Law Firm, LLC
                                200 E. Lexington Street, Suite 1305
                                Baltimore, MD 21202
                                grose@roselawfirm.net

                                Attorney for Plaintiff


                                                                /s/
                                                         Courtney B. Amelung

#779568




                                                  9
